Citation Nr: 0933184	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  08-37 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 7, 2007, 
for a grant of service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from October 1953 until 
October 1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

On his November 2008 Substantive Appeal (Form VA-9) the 
Veteran requested a Travel Board hearing before a Member of 
the Board in connection with his claim.  In June 2009, the 
Veteran was notified that his hearing was scheduled for July 
28, 2009.  Although the hearing notice was not returned as 
undeliverable, the Veteran failed to report.  There are no 
other hearing requests of record, so the Board deems his 
request for a hearing withdrawn. See 38 C.F.R. § 20.704(e) 
(2008).


FINDING OF FACT

The Veteran did not submit a claim, either formal or 
informal, for service connection for hearing loss until May 
7, 2007.


CONCLUSION OF LAW

Entitlement to an effective date prior to May 7, 2007, for 
the grant of service connection for hearing loss, is not 
warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 
38 C.F.R. §§ 3.1(p), 3.400 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim arises from his disagreement with the 
effective date following the grant of service connection for 
bilateral hearing loss.  Once service connection is granted 
the claim is substantiated, additional notice is not required 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, because 
the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

The Veteran argues that an earlier effective date is 
warranted for his bilateral hearing loss because he had the 
condition for many years prior to the current effective date.  
In his March 2008 Notice of Disagreement, he specifically 
argued he should have an effective date of either 2000 or 
2005, the date he was fitted and provided with hearing aids 
by a VA Medical Center.  Additionally, he noted in his 
November 2008 Substantive Appeal that he began treating at 
the VA clinic in 1989.  As such, he maintains that the 
effective date of service connection, and the 70 percent 
rating, should be retroactive to the date of onset of the 
disability.  

The basic facts are not in dispute.  As the RO noted, the 
Veteran's initial application for service connection for 
bilateral hearing loss was filed with VA on May 7, 2007, and 
indeed, the Veteran does not contend otherwise.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a Veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the Veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

Here, the Veteran was discharged from service in October 
1955.  The Veteran did not apply for service connection for a 
hearing loss disability directly after his separation from 
service.  Nor is there any indication the Veteran submitted 
an application for hearing loss within one year of his 
October 1955 separation from service.  Therefore, an 
effective date of the date of discharge is not warranted.

The RO granted service connection and a 70 percent evaluation 
effective the date the Veteran's original claim of service 
connection for bilateral hearing loss was filed with VA.  
While the Veteran alleges he treated for the condition as 
early as February 1989, an effective date of an award of 
service connection is not based on the earliest medical 
evidence showing a causal connection, but on the date that 
the application upon which service connection was eventually 
awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 
377, 382 (1999).  Thus, even assuming the Veteran treated for 
his condition in 1989, the mere presence of medical evidence 
of a disability does not constitute a claim; rather, the 
Veteran must assert a claim either expressly or impliedly as 
VA is not required to conjure up issues not raised by the 
claimant. Brannon v. West, 12 Vet. App. 32, 35 (1998).

Because the Veteran did not file a formal or informal 
application for service connection prior to May 7, 2007, VA 
is precluded, as a matter of law, from granting an effective 
date prior to May 7, 2007, for service connection for hearing 
loss.  As such, this appeal must be denied because the RO has 
already assigned the earliest possible effective date 
provided by law.  



ORDER

Entitlement to an effective date prior to May 7, 2007, for 
service connection for hearing loss is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


